COURT OF APPEALS
                          EIGHTH DISTRICT OF TEXAS
                               EL PASO, TEXAS
                                      §
  THE CITY OF EL PASO, TEXAS,                     No. 08-18-00199-CV
                                      §
                  Appellant,                        Appeal from the
                                      §
  v.                                               327th District Court
                                      §
  MESA EXECUTIVE PARK, L.P.,                    of El Paso County, Texas
                                      §
                   Appellee.                      (TC# 2017DCV1101)
                                      §
                                  ORDER

       The Court has received Appellee’s motion to vacate the October 31, 2019 submission

setting. The Court DENIES the motion, however will abate any action for forty-five days until

December 16, 2019. No further motions to reschedule the submission date will be entertained.

       IT IS SO ORDERED this 22nd day of October, 2019.

                                                  PER CURIAM

Before Alley, C.J., Rodriguez and Palafox, JJ.